DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 recites “the drain of the p-type FinFET is independently connected to the base of the NPN bipolar transistor”. However, original specification does not recite that “the drain of the p-type FinFET is independently connected to the base of the NPN bipolar transistor”.
Further, Claim 41 recites “the first plurality of P+ regions forming the source of the of p-type FinFET is substantially larger than the second plurality of p+ regions forming the drain”. However, original specification does not recite that “the first plurality of P+ regions forming the source of the of p-type FinFET is substantially larger than the second plurality of p+ regions forming the drain”.
Thus, claim 41 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 38, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites limitations “the second plurality of P+ regions extend a first distance in the first direction, wherein the second plurality of P+ regions extend a second distance in the first direction” (lines 3-4), and it is unclear which particular “the second plurality of P+ regions” applicant is referring to. Is “the second plurality of P+ regions” extending a second distance in the first direction the same as ““the second plurality of P+ regions” extending a first distance in the first direction?
For the purposes of compact prosecution, the limitations “the second plurality of P+ regions” in line 3 are interpreted as “the third plurality of the N+ regions”.
Claim 41 recites “the drain of the p-type FinFET is independently connected to the base of the NPN bipolar transistor”, and it is unclear which embodiment applicant is referring to because Fig. 10 of the invention does not show that “the drain of the p-type FinFET is independently connected to the base of the NPN bipolar transistor”. The Specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim 41 recites “the first plurality of P+ regions forming the source of the of p-type FinFET is substantially larger than the second plurality of p+ regions forming the drain”. However, original specification does not recite that “the first plurality of P+ regions forming the source of the of p-type FinFET is substantially larger than the second plurality of p+ regions forming the drain”, and it is unclear what range is covered by the term “substantially larger”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 16, 26-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622 to Su et al. (hereinafter Su) in view of Li et al. (US 2016/0056146, hereinafter Li) and Shrivastava et al. (US 2015/0008476, hereinafter Shrivastava).
With respect to Claim 1, Su discloses a fin field-effect transistor (FinFET) thyristor protection structure (e.g., fin-type structure) for protecting an operation circuitry (Su, Figs. 5-6, 8, ¶0001, ¶0018-¶0027, ¶0049-¶0071), the FET thyristor protection structure (e.g., a protection circuit 315 including a conductive path circuit 320 including a thyristor and a trigger circuit 320 including FET) comprising:
       a signal terminal (e.g., I/O pad 105) (Su, Figs. 5-6, 8, ¶0020, ¶0021) and a ground terminal (e.g., VSS);
       a thyristor (e.g., a silicon-controlled rectifier (SCR) 110) (Su, Figs. 5-6, 8, ¶0019, ¶0022, ¶0051-¶0059) comprising a PNP bipolar transistor (e.g., PNP BJT T1) and an NPN bipolar transistor (e.g., NPN BJT T2) that are cross-coupled, wherein the PNP bipolar transistor (e.g., T1) includes an emitter (e.g., node N1 is connected to the emitter of PNP T1) connected to the signal terminal (e.g., I/O pad 105) and formed from a first plurality of p-type active regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in an n-type well (NW) (e.g., 820), a base (e.g., node N2 connected to the base of PNP T1) formed from the NW (e.g., 820), and a collector (e.g., node N3 connected to the collector of PNP T1) formed from a p-type well (PW) (e.g., 830), and wherein the NPN bipolar transistor (T2) includes an emitter (e.g., node N4 is connected to the emitter of NPN T2) connected to the ground terminal (VSS) and formed from an n-type active region (e.g., 850) in the PW (e.g., 830), a base (e.g., node N3 connected to the base of NPN T2) formed from the PW (e.g., 830), and a collector (e.g., node N2 is connected to the collector of NPN T2) formed from the NW (e.g., 820); and
      FinFET triggering circuitry (e.g., a trigger circuit 520 including fin-type FET M51 and M52) (Su, Figs. 5-6, 8, ¶0050, ¶0055, ¶0059, ¶0065) formed in the NW (e.g., 820) and the PW (830), wherein the FinFET triggering circuitry (520) comprises a p-type FinFET (M51/M52) (Su, Figs. 5-6, 8, ¶0050, ¶0059) having a source (842) and a gate (860), the source (842) connected to the signal terminal (105) (Su, Figs. 5-6, 8, ¶0063, ¶0065, ¶0067) and a drain (844) connected to the base of the NPN bipolar transistor (T2), the p-type FinFET (M51) configured to activate to provide a current path from the signal terminal (e.g., 105) to the ground terminal (e.g., VSS) in response to an electrical overstress event (e.g., over-limit electrical event) received between the signal terminal (e.g., 105) and the ground terminal (e.g., VSS), and to trigger (Su, Figs. 5-6, 8, ¶0059) activation of the thyristor (e.g., 110) in response to the electrical overstress event.
Further, Su does not specifically disclose (1) a first plurality of active (P+) regions in an n-type well (NW), and a first plurality of n-type active (N+) regions in the PW, wherein the first plurality of P+ regions and the first plurality of N+ regions are each formed as fins extending in a first direction, and the gate of the p-type FinFET extends in a second direction substantially perpendicular to the first direction, the current path through the FinFET triggering circuity in the first direction and a current path through the thyristor in the second direction; and (2) a p-type FinFET having a source and a gate each connected to the signal terminal.
Regarding (1), Li teaches an ESD protection circuit (Li, Figs. 3-6, ¶0003, ¶0009, ¶0021-¶0041) comprising a thyristor (e.g., 14A/14B, a silicon-controlled rectifier (SCR)) (Li, Figs. 4-5, ¶0035, ¶0039, ¶0040) comprising PNPN junction formed by a first plurality of active (P+) regions (46) in an n-type well (NW) (e.g., 30C) and a first plurality of n-type active (N+) regions (50/52) in a p-type well (PW) (e.g., 30A/30F), and further comprising FinFET triggering circuitry including a gated SCR (14C) (Li, Figs. 4, 6, ¶0036) to provide fast triggering the SCR (14A/14B), wherein the first plurality of P+ regions (46) and the first plurality of N+ regions (50/52) are each formed as fins extending in a first direction (e.g., horizontal direction, as in Fig. 4), and the gate (e.g., 36) extends in a second direction (e.g., vertical direction, as in Fig. 4) substantially perpendicular to the first direction, the current path through the FinFET triggering circuity (e.g., SCR 14C) in the first direction (e.g., the horizontal direction, as SCR 14C is perpendicular to the SCRs 14A/14B) (Li, Fig. 4, ¶0036) and a current path through the thyristor (e.g., SCR 14A/14B) in the second direction (e.g., vertical direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FinFET thyristor protection structure of Su by forming a thyristor as semiconductor controlled rectifier (SCR) and the FinFET triggering circuitry arranged in different directions perpendicular to each other as taught by Li, wherein the thyristor is formed in the P-type well and the N-type well comprising a plurality of N+ type regions and a plurality of P+ type regions to have a first plurality of active (P+) regions in an n-type well (NW), and a first plurality of n-type active (N+) regions in the PW, wherein the first plurality of P+ regions and the first plurality of N+ regions are each formed as fins extending in a first direction, and the gate of the p-type FinFET extends in a second direction substantially perpendicular to the first direction, the current path through the FinFET triggering circuity in the first direction and a current path through the thyristor in the second direction in order to provide improved protection circuit with rapid response to ESD events (Li, ¶0003, ¶0009, ¶0036).
Regarding (2), Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, ¶0053-¶0061, ¶0093-¶0094) in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the interconnect structure 121 using via structures) to one another by using the electrical connection (121) (Shrivastava, Figs. 1A-1B, ¶0062-¶0063, ¶0066, ¶0083, ¶0095, ¶0099), and connected to the signal terminal (VDD 133).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su by forming a trigger circuit including at least one FinFET transistor as taught by Shrivastava to have a FinFET having a source and a gate each connected to the signal terminal in order to reduce the size and power of the device while providing better performance of the transistors, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
Regarding limitations in preamble “for protecting a high-speed communication interface”, it is noted that when reading the preamble in the context of the entire claim, the recitations “for protecting a high-speed communication interface” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 4, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that the source of the P-type FinFET (e.g., M51) is formed from the first plurality of p-type regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in the NW (e.g., 820), the drain (e.g., 844) of the P-type FinFET (e.g., M51) is formed from a second plurality of p-type regions (844/846) in the NW (820), and the gate (860) of the P-type FinFET (e.g., M51) is formed over the NW (820), but does not specifically disclose that the source of the P-type FinFET is formed from the first plurality of P+ regions, a drain of the P-type FinFET is formed from a second plurality of P+ regions, and a gate of the P-type FinFET is formed from a plurality of gate fins over the NW.
However, Li teaches FinFET triggering circuitry including a gated SCR (14C) (Li, Figs. 4, 6, ¶0036) comprising a second plurality of P+ type regions (e.g., 46) (Li, Figs. 4, 6, ¶0041) in the N well (30C). Further, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094) as an array of fin structures in the n-well region (101) and the p-well region (102) using FinFET technology, wherein a FinFET includes a source (e.g., 103) formed from the first plurality of P+ regions (e.g., a plurality of fin structures 111 including p-type source regions 103 having higher dopant concentration than that of the n-well region 101) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0044-¶0045, ¶0059, ¶0093-¶0095) in the NW (e.g., n-well region 101), a drain (e.g., 104) formed from a second plurality of P+ regions in the NW, and a gate (119) formed over the NW (101), wherein a plurality of additional gates (519’/519’’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0136-¶0142) is formed over the NW (101) for providing ballasting resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming a plurality of P+type regions in the N-type well as taught by Li, and a plurality of gate fins as taught by Shrivastava to have the source of the P-type FinFET is formed from the first plurality of P+ regions, a drain of the P-type FinFET is formed from a second plurality of P+ regions, and a gate of the P-type FinFET is formed from a plurality of gate fins over the NW in order to provide improved ESD protection device with rapid response to ESD events; and to reduce the size and power of the device while providing better performance of the transistors, and thus to provide improved ESD protection device (Li, ¶0003, ¶0009, ¶0036; Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
With respect to Claim 16, Su discloses a fin field-effect transistor (FinFET) thyristor protection circuit (e.g., fin-type structures to form SCR and trigger circuit) (Su, Figs. 5-6, 8, ¶0001, ¶0018-¶0027, ¶0049-¶0071) comprising:
       a thyristor (e.g., a silicon-controlled rectifier (SCR) 110) (Su, Figs. 5-6, 8, ¶0019, ¶0022, ¶0051-¶0059) including a contact (e.g., the emitter of PNP T1) connected to a signal terminal (e.g., I/O pad 105) and a contact (e.g., the emitter of NPN T2) connected to the ground terminal (VSS), wherein the thyristor (110) (Su, Figs. 5-6, 8, ¶0022, ¶0058) comprises a PNP bipolar transistor (e.g., T1) cross-coupled with an NPN bipolar transistor (e.g., T2), wherein the PNP bipolar transistor (e.g., T1) includes an emitter (e.g., node N1 is connected to the emitter of PNP T1) connected to the signal terminal (e.g., I/O pad 105) and the NPN bipolar transistor (T2) includes an emitter (e.g., node N4 is connected to the emitter of NPN T2) connected to the ground terminal (VSS), wherein the PNP bipolar transistor (e.g., T1) is formed from a first plurality of p-type active regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in an n-type well (NW) (e.g., 820) and the NPN bipolar transistor (T2) is formed from an n-type active region (e.g., 850) in the PW (e.g., 830); and
      FinFET triggering circuitry (e.g., a trigger circuit 520 including fin-type FET M51 and M52) (Su, Figs. 5-6, 8, ¶0050, ¶0055, ¶0059, ¶0065) comprising a p-type FinFET (M51/M52) (Su, Figs. 5-6, 8, ¶0050, ¶0059) having a source (842) and a gate (860), the source (842) connected to the signal terminal (105) (Su, Figs. 5-6, 8, ¶0063, ¶0065, ¶0067) and a drain (844) connected to the base of the NPN bipolar transistor (T2), the p-type FinFET (M51) configured to activate to provide a current path from the signal terminal (e.g., 105) to the ground terminal (e.g., VSS) in response to an electrical overstress event (e.g., over-limit electrical event) received between the signal terminal (e.g., 105) and the ground terminal (e.g., VSS) (Su, Figs. 5-6, 8, ¶0059),
      wherein the FinFET triggering circuitry is further configured to trigger activation of the thyristor (110) (Su, Figs. 5-6, 8, ¶0059) in response to the electrical overstress event.
Further, Su does not specifically disclose (1) a first plurality of active (P+) regions in an n-type well (NW) and a first plurality of n-type active (N+) regions in the PW, wherein the first plurality of P+ regions and the first plurality of N+ regions are each formed as fins extending in a first direction, and the gate of the p-type FinFET extends in a second direction substantially perpendicular to the first direction, the current path through the FinFET triggering circuity in the first direction and a current path through the thyristor in the second direction; (2) a thyristor including an anode connected to a signal terminal and a cathode connected to a ground terminal, and a p-type FinFET having a source and a gate each connected to the signal terminal.
Regarding (1), Li teaches an ESD protection circuit (Li, Figs. 3-6, ¶0003, ¶0009, ¶0021-¶0041) comprising a thyristor (e.g., 14A/14B, a silicon-controlled rectifier (SCR)) (Li, Figs. 4-5, ¶0035, ¶0039, ¶0040) comprising PNPN junction formed by a first plurality of active (P+) regions (46) in an n-type well (NW) (e.g., 30C) and a first plurality of n-type active (N+) regions (50/52) in a p-type well (PW) (e.g., 30A/30F), and further comprising FinFET triggering circuitry including a gated SCR (14C) (Li, Figs. 4, 6, ¶0036) to provide fast triggering the SCR (14A/14B), wherein the first plurality of P+ regions (46) and the first plurality of N+ regions (50/52) are each formed as fins extending in a first direction (e.g., horizontal direction, as in Fig. 4), and the gate (e.g., 36) extends in a second direction (e.g., vertical direction, as in Fig. 4) substantially perpendicular to the first direction, the current path through the FinFET triggering circuity (e.g., SCR 14C) in the first direction (e.g., the horizontal direction, as SCR 14C is perpendicular to the SCRs 14A/14B) (Li, Fig. 4, ¶0036) and a current path through the thyristor (e.g., SCR 14A/14B) in the second direction (e.g., vertical direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FinFET thyristor protection structure of Su by forming a thyristor as semiconductor controlled rectifier (SCR) and the FinFET triggering circuitry arranged in different directions perpendicular to each other as taught by Li, wherein the thyristor is formed in the P-type well and the N-type well comprising a plurality of N+ type regions and a plurality of P+ type regions to have a first plurality of active (P+) regions in an n-type well (NW) and a first plurality of n-type active (N+) regions in the PW, wherein the first plurality of P+ regions and the first plurality of N+ regions are each formed as fins extending in a first direction, and the gate of the p-type FinFET extends in a second direction substantially perpendicular to the first direction, the current path through the FinFET triggering circuity in the first direction and a current path through the thyristor in the second direction in order to provide improved protection circuit with rapid response to ESD events (Li, ¶0003, ¶0009, ¶0036).
Regarding (2), Shrivastava teaches forming semiconductor controlled rectifier (SCR) using FinFET technology (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016-¶0024, ¶0026-¶0095, ¶0182-¶0196) in order to achieve efficient and robust ESD protection capabilities, wherein FinFET based CMOS SCR integrated with bipolar SCR device comprises the PNP bipolar transistor (131/131’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0043-¶0044, ¶0059, ¶0093-¶0095) that includes an emitter (e.g., p-type source regions 103) in the N-type well, and wherein the NPN bipolar transistor (132/132’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0049-¶0050, ¶0059, ¶0093-¶0095) includes an emitter (e.g., n-type source regions 106) in the PW (e.g., 102) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0043), and wherein the SCR device is formed between the first terminal connected to the anode (e.g., VDD) and the second terminal connected to the cathode (VSS) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0028), wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the interconnect structure 121 using via structures) to one another by using the electrical connection (121) (Shrivastava, Figs. 1A-1B, ¶0062-¶0063, ¶0066, ¶0083, ¶0095, ¶0099), and connected to the signal terminal (VDD 133).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FET thyristor protection circuit of Su by forming a thyristor as semiconductor controlled rectifier (SCR) of Shrivastava using FinFET technology between the terminals connected to the anode and the cathode to have a thyristor including an anode connected to a signal terminal and a cathode connected to a ground terminal, and a p-type FinFET having a source and a gate each connected to the signal terminal in order to achieve efficient and robust ESD protection capabilities, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0024, ¶0026-¶0095).
Regarding Claim 26, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that the FinFET triggering circuitry further comprises a resistor (R1, resistance in the P-well 830) (Su, Figs. 5, 8, ¶0050-¶0052, ¶0065-¶0066) connecting a substrate terminal (e.g., node on a substrate connected to the VSS) to the drain of the p-type FinFET (M52).
Regarding Claim 27, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that a base-to-emitter junction of the PNP bipolar transistor is an open state (e.g., in operation, a voltage surge received at the I/O pad 105 turns on the MOS transistors M51 and M52 to transmit a voltage on a path 610, and then turning on NPN BJT T2, however, the PNP BJT T1 having an emitter connected to the I/O pad 105 is still off, and it is not conducting at the time of turning on the MOS transistors M51 and M52 and NPN BJT T2, and that is interpreted as a base-to-emitter junction of the PNP bipolar transistor is at high impedance, or an open state) (Su, Figs. 5-6, ¶0053-¶0059).
Regarding Claim 28, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that the current path through the p-type FinFET (e.g., a horizontal current between the source and the drain of the PMOS M51) is substantially perpendicular to a current path (e.g., a vertical current path between the N-type emitter region 850, the base 830 and the N well 820 of the NPN BJT T2) (Su, Figs. 5-6, 8, ¶0065-¶0067) through the thyristor.
Regarding Claim 33, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that a base-to-emitter junction of the PNP bipolar transistor (e.g., T1) is an open state (e.g., in operation, a voltage surge received at the I/O pad 105 turns on the MOS transistors M51 and M52 to transmit a voltage on a path 610, and then turning on NPN BJT T2, however, the PNP BJT T1 having an emitter connected to the I/O pad 105 is still off, and it is not conducting at the time of turning on the MOS transistors M51 and M52 and NPN BJT T2, and that is interpreted as a base-to-emitter junction of the PNP bipolar transistor is at high impedance, or an open state) (Su, Figs. 5-6, ¶0053-¶0059).
Claims 5, 34-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 4 (claim 1), and further in view of Thomson et al. (US 2020/0403007, hereinafter Thomson).
Regarding Claim 5, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 4. Further, Su does not specifically disclose that the gate and the source of the p-type FinFET are connected to one another in backend metallization, and wherein the drain of the p-type FinFET is connected to the base of the NPN bipolar transistor in backend metallization.
However, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, ¶0053-¶0061, ¶0093-¶0094) in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the interconnect structure 121 using via structures) to one another by using metallization (121) (Shrivastava, Figs. 1A-1B, ¶0062-¶0063, ¶0066).
Further, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising N-type fins, P-type fins, backside metal contacts, and backside vias to provide connections to the backside metal regions including the anode and the cathode, wherein the backside vias (e.g., 110 or 810) adjacent to the edges of the N-type fin/P-type fin regions (116/118 or 816/818) provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased, and also, the backside metallization would provide improved ESD protection, reduce area/space of the ESD protection device, reduce capacitive loading of input/output nets, and decrease static power dissipation through the leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming a trigger circuit including at least one FET transistor using FinFET technology as taught by Shrivastava, and providing backend metallization using backside vias as taught by Thomson  to have the gate and the source of the p-type FinFET that are connected to one another in backend metallization, and wherein the drain of the p-type FinFET is connected to the base of the NPN bipolar transistor in backend metallization in order to reduce the size and power of the device while providing better performance of the transistors, to achieve efficient and robust ESD protection capabilities; to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094; Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035).
Regarding Claim 34, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses the first plurality of P-type regions (e.g., 842/844) (Su, Figs. 5-6, 8, ¶0022, ¶0066) in the NW (e.g., 820), but does not specifically disclose that the first plurality of P+ regions are connected to a second plurality of P+ regions in the PW by a direct metal connection. 
However, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising N-type fins, P-type fins, and top-level metal lines 843 over a plurality of the N-type fin/P-type fin regions (116/118 or 816/818) to provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization (843) over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased, and also, the backside metallization would provide improved ESD protection, reduce area/space of the ESD protection device, reduce capacitive loading of input/output nets, and decrease static power dissipation through the leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming top-level metal lines over pluralities of different P-type fin regions as taught by Thomson  to have the first plurality of P+ regions in the NW are connected to a second plurality of P+ regions in the PW by a direct metal connection in order to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035).
Regarding Claim 35, Su in view of Li and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 34. Further, Su discloses that the source of the p-type FinFET (M51/M52) (Su, Figs. 5, 8, ¶0067, ¶0070) is formed from the first plurality of P+ regions (842 and 844) in the NW (820), and the drain of the p-type FinFET is formed from a third plurality of P+ regions (844 and 846) in the NW (820).
Regarding Claim 37, Su in view of Li and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 35.  Further, Su does not specifically disclose that (1) the gate of the p-type FinFET is formed from a plurality of gate fins over the NW, the second plurality of P+ regions extend from the NW into the PW, (2) the first plurality of N+ regions are positioned on a first side of the second plurality of P+ regions, and a third plurality of N+ regions are positioned on a second side of the second plurality of P+ regions opposite the first side.
Regarding (1), Su teaches that P-type region (846) (Su, Figs. 5-6, 8, ¶0065-¶0067, ¶0070-¶0071) extends from the NW (820) to the PW (830), and that the number of the P-type regions would corresponds to the number of cascade-connected PMOS transistors or combination of NMOS and PMOS transistors in the triggering circuit which are formed to assist in triggering the SCR and to prevent damages caused by the ESD event. Further, Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094) as an array of fin structures in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) is formed from a plurality of gate fins over the NW (101), wherein a plurality of additional gates (519’/519’’) (Shrivastava, Figs. 1A-1B, 5A, 7, ¶0136-¶0142) is formed over the NW (101) for providing ballasting resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava/Thomson forming a plurality of gate fins and a gate over the plurality gate fins as taught by Shrivastava, and by forming a plurality of P+ regions corresponding to the plurality of cascade-connected PMOS transistors or combination of NMOS and PMOS transistors as taught by Su to have the gate of the p-type FinFET is formed from a plurality of gate fins over the NW, the second plurality of P+ regions extend from the NW into the PW in order to reduce the size and power of the device while providing better performance of the transistors, and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094).
Regarding (2), Li teaches ESD protection circuit having a layout, wherein the first plurality of N+ regions (e.g., N+ regions 50 in the P-well 30A) (Li, Figs. 4, 5, ¶0032-¶0036, ¶0039) are positioned on a first side (e.g., bottom side in Fig. 4) of the second plurality of P+ regions (e.g., plurality of P+ regions  connected to VSS rail in the P-well outside of the N-Well 30B-30C), and a third N+ regions (e.g., N+ regions 52 in the P-well 30F) is positioned on a second side (top side) of the second plurality of P+ regions (e.g., plurality of P+ regions connected to VSS rail in the P-well outside of the N-Well 30B-30C) opposite the first side.
Further, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising a plurality of the N-type fin regions (e.g., 816) on one side of the plurality of P-type fin regions (818), and a plurality of the N-type fin regions (e.g., 816) on another side of the plurality of P-type fin regions (818), and a top- level metal line (843) connecting the pluralities of the N-type fin regions (e.g., 816) on both sides of the plurality of P-type fin regions (818) to provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization (843) over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava/Thomson by forming a plurality of P-wells outside of N-wells and including P+ -type region as taught by Li and forming a plurality of N-type fin regions on each side of the plurality of P-type fin regions as taught by Thomson  to have the first plurality of N+ regions are positioned on a first side of the second plurality of P+ regions, and a third plurality of N+ regions are positioned on a second side of the second plurality of P+ regions opposite the first side in order to provide improved ESD protection device with rapid response to ESD events; and to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Li, ¶0003, ¶0009, ¶0036; Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035).
Regarding Claim 38, Su in view of Li and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 37.  Further, Su does not specifically disclose that each of the first plurality of P+ regions, the third plurality of P+ regions, the first plurality of N+ regions, and the third plurality of N+ regions extend a first distance in the first direction, wherein the second plurality of P+ regions extend a second distance in the first direction, wherein the first distance is greater than the second distance.
However, Li teaches ESD protection circuit having a layout, wherein the first plurality of N+ regions (e.g., N+ regions 50 in the P-well 30A) (Li, Figs. 4, 5, ¶0032-¶0036, ¶0039) are positioned on a first side (e.g., bottom side in Fig. 4) of the second plurality of P+ regions (e.g., plurality of P+ regions connected to VSS rail in the P-well outside of the N-Well 30B-30C), and a third N+ regions (e.g., N+ regions 52 in the P-well 30F) is positioned on a second side (top side) of the second plurality of P+ regions (e.g., plurality of P+ regions connected to VSS rail in the P-well outside of the N-Well 30B-30C) opposite the first side; and that each of the first plurality of P+ regions (e.g., in the N-well 30C in Fig. 4), the third plurality of P+ regions (e.g., in the N-well 30D in Fig. 4), the first plurality of N+ regions (e.g., in the bottom P-well having N+ regions connected to VSS rail in Fig. 4), and the third plurality of N+ regions (e.g., in the top P-well having N+ regions connected to VSS rail in Fig. 4) extend a first distance in the first direction (the horizontal direction), wherein the second plurality of P+ regions (e.g., plurality of P+ regions connected to VSS rail in the P-well outside of the N-Well 30B-30C) extend a second distance in the first direction, wherein the first distance is greater than the second distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava/Thomson by forming ESD protection circuit having a layout with a plurality of P-wells outside of N-wells and including P+ -type region as taught by Li to have each of the first plurality of P+ regions, the third plurality of P+ regions, the first plurality of N+ regions, and the third plurality of N+ regions extend a first distance in the first direction, wherein the second plurality of P+ regions extend a second distance in the first direction, wherein the first distance is greater than the second distance in order to provide improved ESD protection device with rapid response to ESD events (Li, ¶0003, ¶0009, ¶0036).
Regarding Claim 39, Su in view of Li and Shrivastava, and Thomson discloses the FinFET thyristor protection structure of Claim 38.  Further, Su does not specifically disclose that the second plurality of P+ regions extend in the second direction and are connected via a direct metal connection. However, Li teaches ESD protection circuit having a layout, wherein the second plurality of P+ regions (e.g., plurality of P+ regions connected to VSS rail in the P-well outside of the N-Well 30B-30C) (Li, Figs. 4, 5, ¶0032-¶0036, ¶0039) extend in the second direction and are connected via a direct metal connection (e.g., P+ regions are connected to VSS rail as N+ regions connected to VSS rail in Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava/Thomson by forming ESD protection circuit having a layout with a plurality of P-wells outside of N-wells and including P+ -type region as taught by Li to have the second plurality of P+ regions extend in the second direction and are connected via a direct metal connection in order to provide improved ESD protection device with rapid response to ESD events (Li, ¶0003, ¶0009, ¶0036).
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 16, and further in view of Davis et al. (US 2014/0268438, hereinafter Davis).
Regarding Claim 19, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su does not specifically disclose that the FinFET triggering circuitry further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p- type FinFET, and a collector connected to the base of the NPN bipolar transistor. However, Davis teaches the FinFET triggering circuitry further comprising a triggering bipolar transistor (e.g., trigger BJT 332) (Davis, Figs. 3-4, ¶0020-¶0024, ¶0027) having an emitter connected to the first terminal (150), a base connected to a body of the triggering FET (e.g., trigger FET 334) such that the trigger BJT (332) and the trigger FET (334) share the doped regions, and a collector connected to the base of the NPN bipolar transistor (322) to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Li/Shrivastava by forming a trigger circuit including at least one trigger FET transistor and a trigger BJT as taught by Davis, wherein the trigger circuit includes a trigger FinFET and a trigger BJT sharing the doped regions of the FinFET to have the FinFET triggering circuitry that further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p- type FinFET, and a collector connected to the base of the NPN bipolar transistor in order to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event (Davis, ¶0001, ¶0013-¶0014, ¶0020, ¶0024, ¶0027, ¶0032).
Regarding Claim 24, Su in view of Li, Shrivastava, and Davis discloses the FinFET thyristor protection structure of Claim 19. Further, Su discloses that a body (e.g., a channel under the gate 860 in the N well 820 of the p-type FinFET M51) of the p-type FinFET is connected to a base of the PNP bipolar transistor (e.g., PNP BJT T1 is formed of p-type emitter region 842, the N well 820 forming the base, and P well 830 forming the collector) (Su, Figs. 5, 8, ¶0022, ¶0066, ¶0068).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 16, and further in view of Huang (US 2018/0308846).
Regarding Claim 25, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 16. Further, Su discloses that the drain of the p-type FinFET (M51) (Su, Figs. 5, 8) is connected to the base of the NPN bipolar transistor (T2), but does not specifically disclose that the drain of the p-type FinFET is connected to the base of the NPN bipolar transistor by a direct metal connection. However, Huang teaches forming a low resistance path between the drain (150B) (Huang, Figs. 7A-7B, ¶0051, ¶0075, ¶0081) of the p-type FET connected to the base of the NPN bipolar transistor (e.g., through the gate 220B and the source 140C in the PW 120 forming the base of NPN BJT Q2) through the metal. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming a thyristor as semiconductor controlled rectifier (SCR) of Huang comprising a plurality of P+ type region in the N-type well and a plurality of N+ type region in the P-type well and low resistance path between the drain of the PMOS and the p-type well including NMOS as taught by Huang to have the drain of the p-type FinFET that is connected to the base of the NPN bipolar transistor by a direct metal connection in order to achieve efficient and robust ESD protection capabilities, and thus to provide improved ESD protection device with greater robustness against ESD stress and to improve latch-up protection of the device (Huang, ¶0001-¶0003, ¶0076, ¶0084).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 1, and further in view of Davis (US 2014/0268438).
Regarding Claim 29, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su does not specifically disclose that the FinFET triggering circuitry further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p- type FinFET, and a collector connected to the base of the NPN bipolar transistor. However, Davis teaches the FinFET triggering circuitry further comprising a triggering bipolar transistor (e.g., trigger BJT 332) (Davis, Figs. 3-4, ¶0020-¶0024, ¶0027) having an emitter connected to the first terminal (150), a base connected to a body of the triggering FET (e.g., trigger FET 334) such that the trigger BJT (332) and the trigger FET (334) share the doped regions, and a collector connected to the base of the NPN bipolar transistor (322) to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Li/Shrivastava by forming a trigger circuit including at least one trigger FET transistor and a trigger BJT as taught by Davis, wherein the trigger circuit includes a trigger FinFET and a trigger BJT sharing the doped regions of the FinFET to have the FinFET triggering circuitry that further comprises a triggering bipolar transistor having an emitter connected to the signal terminal, a base connected to a body of the p-type FinFET, and a collector connected to the base of the NPN bipolar transistor in order to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event (Davis, ¶0001, ¶0013-¶0014, ¶0020, ¶0024, ¶0027, ¶0032).
Regarding Claim 30, Su in view of Li, Shrivastava and Davis discloses the FinFET thyristor protection structure of Claim 29. Further, Su discloses that a body (e.g., a channel under the gate 860 in the N well 820 of the p-type FinFET M51) of the p-type FinFET is connected to a base of the PNP bipolar transistor (e.g., PNP BJT T1 is formed of p-type emitter region 842, the N well 820 forming the base, and P well 830 forming the collector) (Su, Figs. 5, 8, ¶0022, ¶0066, ¶0068).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 1, and further in view of Salcedo et al. (US 2016/0141358, hereinafter Salcedo).
Regarding Claim 31, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses a substrate terminal (e.g., a node on a substrate connecting trigger circuit 520 to the I/O/ Pad 105) connected to the p-type FinFET (M51), but does not specifically disclose that the FinFET triggering circuitry further comprises a resistor connecting the substrate terminal to the drain of the p-type FinFET, and the substrate terminal is decoupled from the ground terminal.
However, Salcedo teaches a protection device (Salcedo, Figs. 6B, 7, ¶0036, ¶0037, ¶0084-¶0087, ¶0112-¶0119) having increased robustness to protect the devices from ESD damages; the protection device includes a substrate terminal (VH/VL), and the triggering device comprising PFET (94) (Salcedo, Figs. 6B, 7, ¶0119) that enhances the protection against stress conditions between the terminals (VH and VL) by activating and providing current to the base of the NPN bipolar transistor (71/72) during a transient electrical event, the triggering device also comprises the resistors  (e.g., 91/92 and 81/82) (Salcedo, Figs. 6B, 7, ¶0112, ¶0086) which operate in an electrical path between the first and second terminals (VH and VL) and control the trigger and holding voltages, a resistor (91/92 and 81/82) connecting the substrate terminal (VH/VL) to the drain of the p-type FinFET (94); the forward trigger and holding voltages are controlled by selection of the resistances of the resistors (91/92 and 81/82), and the trigger circuitry capable of providing high isolation between the substrate terminal (VH/VL) and the substrate voltage (Vsub).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Li/Shrivastava by forming a trigger circuit including at least one a trigger resistor connecting the substrate terminal and the trigger pFET transistor as taught by Salcedo, wherein the resistance of the trigger resistor is selected to control the trigger voltages and capable of decupling from the ground terminal to have the FinFET triggering circuitry that further comprises a resistor connecting the substrate terminal to the drain of the p-type FinFET, and the substrate terminal is decoupled from the ground terminal in order to provide improved protection device with enhanced protection against stress conditions during a transient electrical event, high substrate isolation, and increased robustness, and thus to obtain high performance electronic devices and interface applications operating in harsh electrical environments (Salcedo, ¶0036, ¶0037, ¶0112, ¶0119-¶0120, ¶0086).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 1, and further in view of Thomson (US 2020/0403007) and Davis (US 2014/0268438).
Regarding Claim 40, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 1. Further, Su discloses that the source of the p-type FinFET (M51/M52) (Su, Figs. 5, 8, ¶0067, ¶0070) is formed from a plurality of P+ regions (842 and 844), and the drain of the p-type FinFET is formed from a plurality of P+ regions (844 and 846), but does not specifically disclose that (1) the drain of the p-type FinFET is connected to the base of the NPN bipolar transistor in backend metallization, (2) the p-type FinFET has a second PNP bipolar transistor formed between the source and the drain of the p-type FinFET, the second PNP bipolar transistor configured to activate to provide the current path from the signal terminal -6-Application No.: 16/863,830 Filing Date:April 30, 2020 to the ground terminal in response to an electrical overstress event received between the signal terminal and the ground terminal, and to trigger the activation of the thyristor through an independent current conduction path in response to the electrical overstress event.
Regarding (1), Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, ¶0053-¶0061, ¶0093-¶0094) in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the interconnect structure 121 using via structures) to one another by using metallization (121) (Shrivastava, Figs. 1A-1B, ¶0062-¶0063, ¶0066).
Further, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising N-type fins, P-type fins, backside metal contacts, and backside vias to provide connections to the backside metal regions including the anode and the cathode, wherein the backside vias (e.g., 110 or 810) adjacent to the edges of the N-type fin/P-type fin regions (116/118 or 816/818) provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased, and also, the backside metallization would provide improved ESD protection, reduce area/space of the ESD protection device, reduce capacitive loading of input/output nets, and decrease static power dissipation through the leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming a trigger circuit including at least one FET transistor using FinFET technology as taught by Shrivastava, and providing backend metallization using backside vias as taught by Thomson  to have the drain of the p-type FinFET is connected to the base of the NPN bipolar transistor in backend metallization in order to reduce the size and power of the device while providing better performance of the transistors, to achieve efficient and robust ESD protection capabilities; to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094; Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035).
Regarding (2), Davis teaches the FinFET triggering circuitry further comprising a triggering PNP bipolar transistor (e.g., trigger BJT 332) (Davis, Figs. 3-4, ¶0020-¶0024, ¶0027) formed between the source and the drain of the trigger FET (e.g., 334) and having an emitter connected to the source of the FET (334) and the first terminal (150), collector connected to the drain of the FET (334), and a base connected to a body of the triggering FET (e.g., trigger FET 334) such that the trigger BJT (332) and the trigger FET (334) share the doped regions, and a collector connected to the base of the NPN bipolar transistor (322) to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection circuit of Su/Li/Shrivastava by forming a trigger circuit including at least one trigger FET transistor and a trigger PNP BJT in the circuit including the signal terminal -6-Application No.: 16/863,830Filing Date:April 30, 2020and the ground terminal  as taught by Davis to have the p-type FinFET has a second PNP bipolar transistor formed between the source and the drain of the p-type FinFET, the second PNP bipolar transistor configured to activate to provide the current path from the signal terminal -6-Application No.: 16/863,830 Filing Date:April 30, 2020 to the ground terminal in response to an electrical overstress event received between the signal terminal and the ground terminal, and to trigger the activation of the thyristor through an independent current conduction path in response to the electrical overstress event in order to provide triggering at sufficiently low voltage to discharge current resulting from an over-limit electrical event to prevent the circuit from being damaged by the over-limit electrical event (Davis, ¶0001, ¶0013-¶0014, ¶0020, ¶0024, ¶0027, ¶0032).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0029622) to Su in
view of Li (US 2016/0056146) and Shrivastava (US 2015/0008476) as applied to claim 4, and further in view of Huang (US 2018/0308846) and Thomson (US 2020/0403007).
Regarding Claim 41, Su in view of Li and Shrivastava discloses the FinFET thyristor protection structure of Claim 4. Further, Su discloses the first plurality of P+ regions (842 and 844) forming the source of the p-type FinFET (M51/M52) (Su, Figs. 5, 8, ¶0067, ¶0070), and the second plurality of P+ regions (844 and 846) forming the drain of the p-type FinFET, but does not specifically disclose that (1) the first plurality of P+ regions is substantially larger than the second plurality of P+ regions, (2) the gate and the source of the p-type FinFET are connected to one another in backend metallization, the drain of the p-type FinFET is independently connected to the base of the NPN bipolar transistor in backend metallization.
Regarding (1), Huang teaches forming ESD protection device (Huang, Figs. 7A-7B, ¶0030-¶0039, ¶0075, ¶0081) comprising an array of transistors in the N-well (110) including PMOS transistors and NMOS transistors in the P-well (120) to provide a low resistance path between the drain (150B) (Huang, Figs. 7A-7B, ¶0051, ¶0075, ¶0081) of the p-type FET connected to the base of the NPN bipolar transistor (e.g., through the gate 220B and the source 140C in the PW 120 forming the base of NPN BJT Q2) through the metal, wherein P+ regions (150A) and (150C) form the source of the PMOS transistors (MP1/MP2) and the P+ region (150B) forms the drain of the PMOS transistors (MP1/MP2) such that for the array of transistors, the first plurality of P+ regions forming the source is substantially larger than the second plurality of P+ regions forming the drain of the PMOS transistors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming a thyristor as semiconductor controlled rectifier (SCR) of Huang comprising a plurality of P+ type region in the N-type well and a plurality of N+ type region in the P-type well and low resistance path between the drain of the PMOS and the p-type well including NMOS as taught by Huang to have the first plurality of P+ regions that is substantially larger than the second plurality of P+ regions in order to achieve efficient and robust ESD protection capabilities, and thus to provide improved ESD protection device with greater robustness against ESD stress and to improve latch-up protection of the device (Huang, ¶0001-¶0003, ¶0076, ¶0084).
Regarding (2), Shrivastava teaches forming NMOS and PMOS transistors (Shrivastava, Figs. 1A-1B, ¶0053-¶0061, ¶0093-¶0094) in the n-well region (101) and the p-well region (102) using FinFET technology, wherein the gate (119) and the source (103) of the FinFET are connected (e.g., the coupling of the source 103 to the end region 119a of the gate 119 is achieved by the electrical connection, the interconnect structure 121 using via structures) to one another by using metallization (121) (Shrivastava, Figs. 1A-1B, ¶0062-¶0063, ¶0066).
Further, Thomson teaches forming ESD protection device (Thomson, Figs. 1A-1B, 8A-B, ¶0001-¶0005, ¶0023-¶0025, ¶0035, ¶0039-¶0047, ¶0109-¶0115) using FinFET technology comprising N-type fins, P-type fins, backside metal contacts, and backside vias to provide connections to the backside metal regions including the anode and the cathode, wherein the backside vias (e.g., 110 or 810) adjacent to the edges of the N-type fin/P-type fin regions (116/118 or 816/818) provide coupling between the emitter, collector, and base regions of the FinFET transistor and the contacts on the back side of the FinFET device so that top-level metallization over the fin regions would carry the current down to the respective contacts by using backside vias; so that the current carrying capabilities of the FinFET devices would be increased, and also, the backside metallization would provide improved ESD protection, reduce area/space of the ESD protection device, reduce capacitive loading of input/output nets, and decrease static power dissipation through the leakage current.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the FinFET thyristor protection structure of Su/Li/Shrivastava by forming a trigger circuit including at least one FET transistor using FinFET technology as taught by Shrivastava, and providing backend metallization using backside vias as taught by Thomson  to have the gate and the source of the p-type FinFET are connected to one another in backend metallization, the drain of the p-type FinFET is independently connected to the base of the NPN bipolar transistor in backend metallization in order to reduce the size and power of the device while providing better performance of the transistors, to achieve efficient and robust ESD protection capabilities; to increase current carrying capabilities of the FinFET devices; and thus to provide improved ESD protection device (Shrivastava, ¶0002-¶0003, ¶0016, ¶0027, ¶0053-¶0061, ¶0093-¶0094; Thomson, ¶0001-¶0005, ¶0023-¶0025, ¶0035).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 16, 19, 24-31, 33-35, and 37-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891